
	
		III
		111th CONGRESS
		2d Session
		S. RES. 581
		IN THE SENATE OF THE UNITED STATES
		
			July 14, 2010
			Mr. Udall of New Mexico
			 submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Honoring the educational and scientific
		  significance of Dr. Jane Goodall on the 50th anniversary of the beginning of
		  her work in what is today Gombe Stream National Park in Tanzania.
		  
	
	
		Whereas, on July 14, 1960, Dr. Jane Goodall arrived at
			 Gombe Stream Chimpanzee Reserve in what is today Tanzania;
		Whereas Dr. Goodall’s research led to numerous
			 groundbreaking discoveries including the creation and use of tools by
			 chimpanzees;
		Whereas these and other behavioral observations of
			 chimpanzees forever changed human understanding of the differences between
			 humans and other animal species;
		Whereas between 1968 and 1986, Dr. Goodall published a
			 collection of articles and books that remain the foundational scientific works
			 on chimpanzee and wildlife studies;
		Whereas her book, The Chimpanzees of Gombe: Patterns of
			 Behavior published by Harvard University Press, details the range of behaviors
			 that make up the essential corpus of chimpanzee natural history and remains
			 today a critical reference for researchers in the field;
		Whereas Dr. Goodall’s writings not only formed the bedrock
			 of the descriptive analytical study of chimpanzees, they also altered the
			 paradigm of the study of culture in chimpanzees and other animals, especially
			 species with complex social behaviors;
		Whereas in support of the research she began, and to
			 advance her vision, Dr. Goodall established the Gombe Stream Research Center in
			 1965 and the Jane Goodall Institute in 1977;
		Whereas researchers in many other institutions continue to
			 carry out pathbreaking analyses related to chimpanzee behavior based on Dr.
			 Goodall's original scientific work;
		Whereas scientists continue to make new discoveries in the
			 field of chimpanzee and wildlife studies today;
		Whereas since 1986, Dr. Goodall has advocated for the
			 conservation of chimpanzees and other species, for the protection of the
			 natural world, for the care of chimpanzees and other animals in captivity, and
			 for world peace;
		Whereas Dr. Goodall travels the world approximately 300
			 days a year, delivering dozens of lectures and engaging with youth of all
			 ages;
		Whereas Dr. Goodall has been a leader in mobilizing
			 community involvement in conservation and continues to practice and promote
			 conservation efforts based on the important link between human welfare and
			 environmental stewardship;
		Whereas Dr. Goodall has received the highest honors in her
			 field;
		Whereas in 2008, she was awarded the Leakey Prize, the
			 Nation’s most prestigious award in human evolutionary science;
		Whereas the Leakey Prize has only been given 7 times in
			 the past 4 decades;
		Whereas in 2007, she received the Harvard Museum of
			 Natural History’s Roger Tory Peterson Medal, and in 1989, she received the
			 Anthropologist of the Year Award;
		Whereas in 1995, she received the National Geographic
			 Society’s Hubbard Medal for her extraordinary 35-year study of wild
			 chimpanzees and for tirelessly defending the natural world we
			 share;
		Whereas Dr. Goodall’s numerous honors include the Medal of
			 Tanzania, Japan’s prestigious Kyoto Prize, the Benjamin Franklin Medal in Life
			 Science, the United Nations Educational, Scientific and Cultural Organization's
			 60th Anniversary Medal, the Gandhi-King Award for Nonviolence, the Albert
			 Schweitzer Award of the Animal Welfare Institute, the Encyclopedia Britannica
			 Award for Excellence on the Dissemination of Learning for the Benefit of
			 Mankind, and the French Legion of Honor, which was presented to her in Paris in
			 2004 by Prime Minister Dominique de Villepin;
		Whereas in April 2002, United Nations Secretary-General
			 Kofi Annan named Dr. Goodall a United Nations Messenger of Peace;
		Whereas such Messengers help mobilize the public to become
			 involved in work that makes the world a better place, serving as advocates in
			 such areas as poverty eradication, human rights, peace and conflict resolution,
			 HIV/AIDS, community development, and conservation;
		Whereas upon becoming the new United Nations
			 Secretary-General, Ban Ki-moon continued her appointment;
		Whereas in 2004, in a ceremony at Buckingham Palace,
			 Prince Charles invested Dr. Goodall as a Dame of the British Empire, the female
			 equivalent of knighthood;
		Whereas during the last half of the 20th century, she
			 blazed a trail for and inspired other women primatologists, such that women now
			 dominate long-term primate behavioral studies worldwide;
		Whereas Dr. Goodall has been a role model for youth of all
			 ages, inspiring boys and girls alike to take action for people, animals, and
			 the environment; and
		Whereas through her Jane Goodall Institute, she
			 established the Roots & Shoots global youth program, which now has members
			 in more than 120 countries: Now, therefore, be it
		
	
		That the United States Senate
			 recognizes—
			(1)the 50th
			 anniversary of the beginning of Dr. Jane Goodall’s work in what is now
			 Tanzania, Africa, as significant in scientific history;
			(2)the significant
			 role that Dr. Goodall’s work and scientific study have had on our knowledge and
			 understanding of both the natural and human worlds; and
			(3)recognizes the
			 positive role that Dr. Goodall’s work and research have had in education,
			 science, and conservation alike.
			
